                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                              Criminal No. 7: 11-CR-67-BO
                               Civil No . 7:20-CV-99-BO


CHARLES RONALD LOCKLEAR, JR. ,                 )
                                               )
                      Petitioner,              )
                                               )
         V.                                    )                      ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                      Respondent.              )




          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This      /J_ day of June, 2020.

                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STATES DISTRICT JUDGE




              Case 7:11-cr-00067-BO Document 125 Filed 06/17/20 Page 1 of 1
